Citation Nr: 9936025	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-16 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence sufficient to reopen 
the veteran's claim of entitlement to service connection for 
a bilateral knee disorder has been submitted.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for depression.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 until 
January 1968.  The evidence of record indicates service in 
Vietnam. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Portland, Oregon.  

PTSD/depression claims

In a February 1985 rating decision, the RO denied service 
connection for PTSD, which was not appealed.  
In June 1998, the veteran filed a claim for entitlement to 
service connection for depression.  In the June 1998  rating 
decision, the RO denied service connection for depression.  
In July 1998, the veteran filed a notice of disagreement as 
to the RO's decision.  The RO issued a Statement of the Case 
in September 1998, providing the reasons and bases for the 
denial of service connection for depression.  In September 
1998, the veteran appealed the RO's decision.  

Also in September 1998, the veteran submitted another claim 
for service connection for PTSD.  In March 1999, the RO 
issued a rating decision, in which it determined that the 
veteran had not submitted new and material evidence adequate 
to reopen the claim for PTSD.  

The Board has considered whether the veteran has presented 
one or two claims for service connection for mental 
disorder(s).  Based on Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996) [concluding that claim based on diagnosis of 
new mental disorder, taken alone or in combination with prior 
diagnosis of related mental disorder, is new claim for 
purposes of jurisdictional requirement and therefore permits 
separate NOD as to that separate but related claim] [vacating 
and remanding Ephraim v. Brown, 5 Vet. App. 549 (1993)], the 
Board concludes that two issues have been presented.  The 
issue of entitlement to service connection for depression is 
ready for appellate review and will be decided herein.  The 
Board notes that the veteran has not yet filed a notice of 
disagreement with the RO's March 1999 rating decision as to 
denial of service connection for PTSD, and refers that issue 
to the RO for appropriate action.  


FINDINGS OF FACT

1. In a February 5, 1985 rating decision, the RO determined 
that the veteran had not submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for a bilateral knee disorder.

2. The RO notified the veteran of the denial of his claim on 
February 11, 1985;
the veteran did not file a notice of disagreement within one 
year from said date.

3. Evidence submitted after the February 1985 rating decision 
is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  There is no competent medical evidence of record 
demonstrating a current back disorder or any nexus between 
any claimed current back disorder and the veteran's service.  

5.  There is no competent medical evidence of record 
demonstrating a nexus between depression and service or any 
incident thereof.


CONCLUSIONS OF LAW

1.  The February 1985 rating decision became final when the 
veteran did not file a notice of disagreement within one year 
from the date of denial of his claim.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.200, 20.201, 20.302, 
20.1103 (1999).

2.  Evidence submitted since the RO's February 1985 decision 
is not new and material; therefore, the veteran's claim for 
entitlement to service connection for a bilateral knee 
disorder has not been reopened.  38 U.S.C.A. § 5108 (West 
1991);  38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for a back disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for depression is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks service connection for a 
bilateral knee disorder, a back disorder and depression.  In 
essence, he contends that he had such conditions during 
service which have continued to the present time.  Implicit 
in the veteran's claim for service connection for a bilateral 
knee disorder is the contention that he has submitted new and 
material evidence which is sufficient to reopen that claim.

Service connection 

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999). 
It is insufficient that an injury occurred in service alone, 
as there must be a current disability resulting from that 
condition or injury.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b) (1999).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In the interest of clarity, the Board will initially review 
the bilateral knee disorder, followed by a separate 
discussion of the remaining two issues.

1.  Whether new and material evidence sufficient to reopen 
the veteran's claim of entitlement to service connection for 
a bilateral knee disorder has been submitted.

Relevant law and VA regulations

Finality of decision/new and material evidence

RO decisions that are not timely appealed by the veteran 
become final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.200, 20.201, 20.302, 20.1103.  An appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  The notice of 
disagreement must be filed within one year from the date of 
denial of the veteran's claim, or the RO's decision becomes 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (a).  In Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998), the United states Court of Appeals for the Federal 
Circuit held that decisions as to whether evidence can be 
considered as new and material must be based on a factual 
determination as to whether the evidence is new (not merely 
cumulative or redundant) and material (relevant and probative 
with respect to an issue) and so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Decisionmakers must apply the regulatory provisions of 38 
C.F.R. § 3.516(a) to all attempts to reopen a claim.  

A final decision by the RO can be reopened only if new and 
material evidence is presented by the veteran.  38 U.S.C.A. 
§ 5108.  In determining whether to reopen 
a previously and finally denied claim, a three-step analysis 
was recently upheld by the Court.  Elkins v. West, 12 Vet. 
App. 209 (1999).  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  
This presumption, however, no longer applies in the 
adjudication process that follows a reopened claim.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

Previously submitted evidence regarding bilateral knee 
disorder

1.  Service medical records

The veteran's January 1964 pre-induction examination report 
noted that his lower extremities were normal.  In a November 
1965 report of medical examination, the veteran's lower 
extremities were evaluated as normal.  In July 1966, the 
veteran's knees were reported as swollen.  The examiner noted 
a very prominent tibial tubercle, somewhat tender.  In May 
1967, the veteran's knees were noted to be swollen.  The 
medical examiner stated that the veteran's knees were not 
painful, and showed full range of movement.  In the January 
1968 discharge examination report, the veteran's lower 
extremities were evaluated as normal.

2.  Post service medical records

In February 1981, the veteran complained of intermittent 
bilateral knee pain for many years and knobby protuberances 
since childhood.  The veteran reported that he was seen in 
service for his knee disorder but received no therapy.  He 
reportedly denied any trauma to his knees.  The examiner 
noted knobby protuberances bilaterally over the tibial 
tuberosities.  Masses were noted to be firm but did not feel 
bony.  The examiner indicated that the veteran had full range 
of motion of both knees.  X-rays revealed bilateral tibial 
ossicles and some soft tissue swelling over the right 
anterior tibial tuberosity.  The examiner provided an 
impression of prior Osgood-Schlatter with ossicles, bilateral 
resection.  

In November 1984, the veteran filed a claim for entitlement 
to service connection for calcium deposits on both knees. 

The February 1985 rating decision

In a February 5, 1985 rating decision, the RO denied the 
veteran's claim on the basis that the veteran was evaluated 
for swollen knees in July 1966 and May 1967, but that service 
medical records were negative for knee trauma.  The RO's 
letter enclosing the rating decision was dated February 11, 
1985; the veteran did not file a notice of disagreement as to 
that decision.


Newly submitted evidence

Subsequent to the February 1985 rating decision, the RO 
received medical records, statements from the veteran, and 
lay statements submitted on behalf of the veteran.  

1.  Medical records 

Submitted after the February 1985 rating decision were VA 
medical records dated in March 1998 and May 1998.  Such 
medical records noted problems, to include Osgood-Schlatter's 
disease of the knees bilaterally as a teenager.  In both 
records, the examiner noted that the veteran was in no acute 
distress, and had strength bilaterally of the lower 
extremities at 5/5, and 2+ reflexes in the knees.  The 
examiner provided no diagnosis as to the veteran's knees.  

Also of record are VA outpatient treatment reports dated from 
August 1998 until January 1999.  The January 1999 report 
noted full range of motion of the veteran's extremities.  

2.  Statements from veteran

In June 1998, the veteran indicated that he was told he had 
Osgood-Shlatter's disease in service, based on his condition 
at present.  In July 1998, the veteran stated that during and 
after boot camp, the area below the kneecap became harder and 
more painful.  He indicated that his medical records do not 
reflect this information.  He stated that his knee condition 
had worsened over the years and that his knees were huge and 
constantly painful.  In September 1998, the veteran stated 
that he could not participate in sports activities in high 
school, per doctor's orders, due to a knee condition.  


3.  Lay statements submitted on behalf of veteran  

The veteran's brother submitted a statement, dated in August 
1998.  The brother stated that the veteran wrote to him about 
the pain he was experiencing with his knees, and the 
exacerbation caused by the conditions of service.  Also 
submitted was a statement from the veteran's mother, dated in 
August 1998, in which she stated that her son seemed to have 
pain in his body when he returned from service.

Analysis

Initially, the Board notes that the RO's February 1985 rating 
decision became final when the veteran failed to file a 
notice of disagreement within one year from the date of the 
RO's February 11, 1985 letter.  38 U.S.C.A. § 7105;  
38 C.F.R. §§ 3.104, 20.200, 20.201, 20.302, 20.1103.  
Accordingly, in order to reopen the claim, new and material 
evidence would have to be submitted since the final RO 
decision dated in February 1985.  38 C.F.R. § 3.156 (a).

After having carefully reviewed the evidence, as will be 
discussed below, the Board is of the opinion that the veteran 
has not submitted new and material evidence for the purpose 
of reopening the claim of entitlement to service connection 
for a bilateral knee disorder.

The veteran's claim was essentially denied by the RO in 1985 
because service medical records were negative as to any 
chronic knee disease and the veteran failed to submit medical 
evidence showing a chronic bilateral knee disorder since 
service.  

Medical evidence submitted after the February 1985 rating 
decision fails to provide a competent diagnosis of a knee 
condition or of continuity of treatment for a bilateral knee 
condition.  The newly submitted medical evidence reflects 
that the veteran's knees are essentially normal.  In 
particular, VA medical records dated in March 1998 and May 
1998 noted that the veteran was in no acute distress, and had 
strength bilaterally of the lower extremities at 5/5, and 2+ 
reflexes in the knees.  In fact, the VA examiner provided no 
diagnosis as to the veteran's knees.  Similarly, the January 
1999 VA medical report noted full range of motion of the 
veteran's extremities.  

The Board points out that the veteran submitted records in 
which he provided a self-reported past history of knee 
problems and complaints of pain.  However, the records are 
devoid of any diagnoses of a chronic knee condition.  The 
Board further observes that the veteran has furnished no 
additional evidence, aside from his own statements and those 
of lay persons, which indicate a knee disorder.  The 
veteran's statements and those of the laypersons are 
cumulative in nature and duplicative of previously asserted 
contentions which were rejected by the RO.  Moreover, lay 
persons are not competent to offer medical opinions 
concerning such matters as diagnosis and etiology.  In Routen 
v. Brown, 10 Vet. App. 183, 186, (1997), the Court noted 
"[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C. 5108."  See also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); Moray v. Brown, 5 
Vet. App. 211, 214 (1993). 

Thus, the veteran has failed to provide competent evidence 
which (1) establishes a current disability and (2) provides a 
nexus between that claimed disability and the veteran's 
service.  The elements which were lacking at the time of the 
February 1985 RO decision are still lacking and the claim is 
denied on that basis.

In conclusion, for the reasons and bases stated above the 
Board finds that the evidence submitted by the veteran is not 
new and material, and, therefore is not sufficient to warrant 
reopening of his claim for a bilateral knee disorder.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The benefit 
sought on appeal remains denied.

Additional comment

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the veteran of evidence that is needed to 
complete his application for benefits. This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the veteran of the evidence necessary 
to be submitted in connection with his claim.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In Graves v. Brown, 8 Vet. 
App. 522 (1996), the Court extended the Robinette analysis to 
situations, such as in this case, where new and material 
evidence is needed to complete an application for VA 
benefits.  The Court in Graves held that:

...when a veteran [appellant] has made an application to 
reopen
a claim and the Secretary is on notice of evidence which 
may
prove to be new and material, but has not been submitted 
with the application, the Secretary has a duty under [38 
U.S.C.A.] § 5103
to inform the veteran [appellant] of the evidence that 
is "necessary to complete the application."  Graves, 8 
Vet. App at 525.

By this decision, the Board informs the veteran that, in 
order to reopen his claim for service connection for a knee 
disability, he will need to submit a competent medical 
diagnosis and an opinion that relates his claimed current 
disability to his service or any incident thereof.

2.  Entitlement to service connection for a back disorder and 
for depression.

Relevant law and VA regulations

The initial inquiry is whether the claim is well grounded.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990). A mere allegation of 
service connection is not sufficient; there must be evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  Epps 
v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  See 
Murphy, 1 Vet. App. at 81.  A claimant cannot meet this 
burden imposed by section 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a).

Entitlement to service connection for a back disorder

Factual background

The veteran's January 1964 pre-induction examination report 
noted that his spine and other musculoskeletal functions were 
normal.  In a November 1965 report of medical examination, 
the veteran's spine and other musculoskeletal functions were 
evaluated as normal.  In May 1967, the veteran complained of 
a backache.  The medical examiner noted that the veteran 
could touch his toes with no pain and no spasm.  The examiner 
noted "probably just sore muscle" on the treatment record.  
In the January 1968 discharge examination report, the 
veteran's spine and other musculoskeletal functions were 
evaluated as normal. 

There are no pertinent medical records for over 30 years 
after service.

A VA medical record, dated in March 1998, noted the veteran's 
complaints of continued low back pain.  He described the pain 
as a dull ache in his lower back on the right side, radiating 
in his buttock, and down his right leg to his hamstrings.  He 
described occasional numbness and tingling down the right 
leg.  The record identified the veteran's problem of chronic 
low back pain for the past one and 1/2 years.  The examiner 
noted that the veteran had been a furniture mover until 1984.

The examiner indicated that the veteran was in no acute 
distress and that his back was normal in appearance.  On 
palpation, the veteran experienced some tenderness on the 
spinous process in the upper thoracic region.  There was no 
paraspinal muscle tenderness, although he had some tenderness 
in the right lumbar paraspinal muscle area.  The veteran had 
a normal gait.  The examiner indicated that the veteran's low 
back pain seemed mechanical in nature.  The VA examiner 
indicated that the veteran had recently undergone x-rays with 
an outside physician which revealed no abnormalities.  The 
examiner noted a change of medication to determine if it 
would provide better relief.  

A VA medical record dated in May 1998, noted the veteran's 
complaints of continued low back pain.  The examiner 
indicated that the veteran was in no acute distress and that 
no neurological abnormality was found on examination.  The 
examiner stated that the veteran was to increase his intake 
of a certain medication to help with his chronic low back 
pain.  Another VA medical record, dated in May 1998, noted 
that the veteran stated he fell and cracked his ribs when his 
back gave out one month ago. 

In July 1998, the veteran submitted a statement and indicated 
that he had injured his back while in the service.  He stated 
that his condition had worsened over the years and that he 
had arthritis in his back.  The veteran's brother submitted a 
statement, dated in August 1998, in which he stated that the 
veteran mentioned his back was hurt.  The August 1998 
statement from the veteran's mother indicated that her son 
seemed to have pain in his body upon returning from service.  
In August 1998, the veteran identified an injury to his back 
in 1964, when he fell off a second story landing of the 
barracks while in service.

An October 1998 VA medical record noted the veteran's 
subjective complaints of back pain.  The veteran stated that 
his back goes out and he falls down and stated that the last 
time, he injured his right shoulder.  The examiner provided 
an assessment of "altered comfort".  

A January 1999 VA medical record noted low back pain.  On 
examination, the extremities were noted to have full range of 
motion.  The examiner provided an assessment of "back pain 
on Naprosyn which helps."  

Analysis

As discussed above, the threshold question regarding a 
veteran's claim for service connection is whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  In this 
case, the veteran claims that he suffers from a back disorder 
as a result of his military service. 

Under Caluza v. Brown, 7 Vet. App. 498 (1995), three elements 
must be satisfied in order for a claim to be considered well 
grounded: competent evidence of a current disability (a 
medical diagnosis); incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and a nexus 
between the in-service injury or disease and the current 
disability. 

The veteran's service medical records show that the veteran 
complained of a backache in service once but that he was 
never diagnosed with a back condition.  The medical examiner 
indicated that the veteran could touch his toes with no pain 
and no spasm, and noted "probably just sore muscle" on the 
treatment record.  The Board points out that the January 1968 
discharge examination report evaluated the veteran's spine 
and other musculoskeletal functions as normal.  However, the 
Board recognizes that Caluza, supra, stands for the 
proposition that the incurrence or aggravation of a disease 
or injury in service can be established by lay or medical 
evidence.  Under King, supra, the veteran's statements as to 
an injury sustained during service are presumed to be 
credible for the limited purpose of well grounding the claim.  
Since the veteran has stated that his back condition had its 
onset in service, the Board is satisfied that the second 
prong of the Caluza analysis, evidence of in-service 
incurrence, has been met.  

Upon review of the record, the Board finds that the first and 
third prongs of the Caluza analysis, a current disability (a 
medical diagnosis), and a nexus between the in-service injury 
or disease and the current disability, are missing.  There is 
no competent medical evidence of record demonstrating that 
the veteran currently suffers from a back disorder.  In fact, 
VA medical records, dated in March 1998 and May 1998, 
indicate that the veteran was in no acute distress, that his 
back was normal in appearance, and that no neurological 
abnormality was found on examination.  

The Board recognizes that the March 1998 VA medical record 
noted that the veteran experienced some tenderness on the 
spinous process in the upper thoracic region and some 
tenderness in the right lumbar paraspinal muscle area.  
However, the VA examiner indicated that the veteran had 
recently undergone x-rays with an outside physician which 
revealed no abnormalities.  Significantly, the VA examiner 
did not diagnose a back disorder, but simply noted a change 
of medication to determine if it would provide better relief 
for the veteran's subjective complaints of back pain.  
Similarly, the VA examiner in May 1998, did not diagnose a 
back disorder but simply indicated that the veteran was to 
increase his intake of a certain medication to help with his 
chronic low back pain.  Notably, additional medical evidence 
of record is equally devoid of a current medical diagnosis of 
a back disorder.  

In Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim. 

Moreover, because there is no medical evidence of record 
consistent with a back disorder, between the time the veteran 
left service in January 1968 until the present, there can be 
no finding that his claim is well grounded on the basis of 
continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  In 
fact, after the veteran's discharge from service in January 
1968, the evidence of record demonstrates that he next sought 
treatment for his back in March 1998, three decades 
thereafter. 
The Board also notes in passing that the March 1998 and May 
1998 VA medical records identified the veteran's problem of 
chronic low back pain for only the previous 1 1/2 years and 
also noted that he had worked as a furniture mover until 
1984.  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  For the foregoing reasons 
and bases, the Board concludes that the veteran's claim for 
entitlement to service connection for a back disorder is not 
well grounded.  The benefit sought on appeal is accordingly 
denied.

Entitlement to service connection for depression

Factual background

The veteran's January 1964 pre-induction examination report, 
November 1965 report of medical examination, and January 1968 
discharge examination report indicate that the veteran's 
psychiatric functions were normal.  The veteran's additional 
service medical records are negative for the evaluation or 
treatment of depression.

The medical records are pertinently negative for depression 
for many years after service.  There is a record of a VA 
hospitalization from September to November 1984 for 
polysubstance abuse (cocaine, marijuana and alcohol), which 
was the only diagnosis.

In January 1985, the veteran stated that his service in 
Vietnam caused him undue mental anguish, disrespect for 
authority and chemical abuse.  

A VA medical record, dated in March 1998, noted that the 
veteran was prescribed medication for depressive symptoms by 
an outside physician.  

In July 1998, the veteran stated that his depression began 
while in service and continued as a result of the treatment 
he received upon returning from service.  
The veteran's brother submitted a statement, dated in August 
1998, in which he stated that the veteran said he was 
suffering from very low self esteem.  The brother explained 
that the veteran was totally incapacitated as a person 
following service and that he was depressed and suicidal.  
The August 1998 statement from the veteran's mother indicated 
that her son had changed completely upon returning from 
service, and seemed to have pain in his inner self.

In September 1998, the veteran stated that he had been 
sexually abused by a priest at the base church where he was 
stationed in 1964.  He indicated that this incident caused 
him heartache, pain and destructive habits.  He also 
described feelings of worthlessness, loneliness, depression, 
and suicidal thoughts.  

A January 1999 VA medical record noted depression and 
indicated "depression is established diagnosis (screen not 
needed).  The examiner provided an assessment of depression.

Analysis

As noted above, under Caluza v. Brown, 7 Vet. App. 498 
(1995), the veteran must establish three elements for his 
claim of depression to be considered well grounded: 

The Board notes that the first element, competent evidence of 
a current disability (a medical diagnosis) has been 
satisfied.  The most recent VA medical record, dated in  
January 1999, noted depression.  

With respect to the second element, incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
the Board points out that the veteran's service medical 
records are completely negative for any evaluation or 
treatment for depression.  The veteran has stated that his 
depression had its onset in service; however, as indicated 
above as a lay person the veteran is not competent to render 
opinions on medical matters such as diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5(1992); 
Grottveit v. Brown, 5 Vet. App 91, 93 (1993).  

The final element of the Caluza analysis, a nexus between 
service and the current disability, is also missing.  No 
medical provider indicated that the veteran's depression is 
caused by or in any way connected to service or any incident 
thereof.  

The Board has considered the statements of the veteran and 
the lay statements submitted on behalf of the veteran 
regarding the claimed connection between service and the 
veteran's depression.  However, the record does not establish 
that either the veteran, his mother, or his brother possesses 
the requisite knowledge, skill, experience, training, or 
education to qualify as medical experts in order for such 
statements to be considered competent medical evidence.  See 
Espiritu and Grottveit, supra.

For the foregoing reasons, the Board concludes that the 
veteran's claim for entitlement to service connection for 
depression is not well grounded.

Additional comments

Because the veteran's claims for service connection are not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to those claims.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a).  VA's obligation 
to assist depends upon the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
See Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The Court 
has held that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  VA is not on notice of any other known and existing 
evidence which would render the veteran's claims well 
grounded.  This decision further serves to inform the veteran 
of the type of evidence he must, at a minimum, present in 
order to make his claims well grounded. 


ORDER

New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for a bilateral 
knee disorder was not submitted.  The benefit sought on 
appeal is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a back disorder is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for depression is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The RO applied the Hodge standard in the April 1999 Supplemental Statement of the Case.

